IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF SOUTH CAROLINA
ANDERSON DIVISION

Metropolitan Life Insurance Company,
C.A. No.: 8:19-cv-02092-DCC

Plaintiff,

Vv.
CONSENT ORDER OF
Cindy Cobb Calvert, Beverly D, Gunnels and INTERPLEADER
Cindy Cobb Calvert as Personal
Representative of the Estate of Bennie H.
Cobb, Jr.,

 

Defendants.

 

This matter comes before the Court on Motion by Plaintiff Metropolitan Life Insurance
Company (hereinafter “MetLife”), for an order granting interpleader of certain Group Life
Insurance benefit proceeds in dispute in this case and releasing MetLife, General Electric
Company, and the General Electric Company Group Life Insurance Plan from further liability as
to the benefits in dispute. According to the allegations of the Complaint, this action involves
competing claims by Defendant Cindy Cobb Calvert, Defendant Beverly D. Gunnels, and
Defendant Cindy Cobb Calvert as Personal Representative of the Estate of Bennie H. Cobb, Jr., to
the Group Life Insurance benefit proceeds valued at $28,158.00 at the time the Complaint was
filed and payable, as a result of the death of Bennie H. Cobb, Jr. (the “Decedent”’).

MetLife instituted this interpleader action to protect itself against double liability as to the
benefits, and the Court finds that interpleader is appropriate. The record reflects that all parties
have consented to the Motion.

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Plaintiff
Metropolitan Life Insurance Company interplead the $28,158.00 plus any applicable interest into

the Court through the Office of the Clerk of Court, this amount representing the value of the Group
Life Insurance benefit proceeds at the time of the consent by all parties to interplead these funds.
It is further ordered that Metropolitan Life Insurance Company, General Electric Company, and
the General Electric Company Group Life Insurance Plan are discharged from any and all liability
as to any claims to the benefits in question and that Defendant Cindy Cobb Calvert, Defendant
Beverly D. Gunnels, and Defendant Cindy Cobb Calvert as Personal Representative of the Estate
of Bennie H. Cobb, Jr., are enjoined from instituting and/or pursuing any action or proceeding in
any state or federal court against Metropolitan Life Insurance Company, General Electric
Company, and the General Electric Company Group Life Insurance Plan to recovery of the Group
Life Insurance benefit proceeds payable as a consequence of the death of Decedent. Finally, it is
ordered that Plaintiff Metropolitan Life Insurance Company is dismissed from this action, with
prejudice, and the action is to be continued as between Defendant Cindy Cobb Calvert, Defendant
Beverly D. Gunnels, and Defendant Cindy Cobb Calvert as Personal Representative of the Estate
of Bennie H. Cobb, Jr., to determine the correct beneficiary of the Group Life Insurance benefit

proceeds.

IT IS SO ORDERED.

a

VA The Honorable nab C.
Dated: “% 18 / 2019

Spartanburg, South Carolina

 
